 


 HR 3095 ENR: To ensure that any new or revised requirement providing for the screening, testing, or treatment of individuals operating commercial motor vehicles for sleep disorders is adopted pursuant to a rulemaking proceeding, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 3095 
 
AN ACT 
To ensure that any new or revised requirement providing for the screening, testing, or treatment of individuals operating commercial motor vehicles for sleep disorders is adopted pursuant to a rulemaking proceeding, and for other purposes. 
 
 
1.Commercial motor vehicle operator requirements relating to sleep disorders 
(a)In generalThe Secretary of Transportation may implement or enforce a requirement providing for the screening, testing, or treatment (including consideration of all possible treatment alternatives) of individuals operating commercial motor vehicles for sleep disorders only if the requirement is adopted pursuant to a rulemaking proceeding. 
(b)ApplicabilitySubsection (a) shall not apply to a requirement that was in force before September 1, 2013. 
(c)Sleep disorders definedIn this section, the term sleep disorders includes obstructive sleep apnea. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
